DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Re claim 20: The following is an examiner’s statement of reasons for allowance: the prior art of record failed to teach a long gun with an adjustable comb height and length of pull including 
a plurality of differently configured comb portions, each comb portion configured to be individually received by the upper portion of the buttstock portion and not extending down to and being received at the rearward registration surface when attached to the upper portion of the buttstock;
a plurality of butt pad components, each distinct from the plurality of differently configured comb portion, each butt pad component configured to be received at the rearward registration surface of the buttstock portion and not extending over and being received at the upper portion of the buttstock, whereby one or more of the butt pad components can be selectively attached to the rearward registration surface thereby providing an adjustable length of pull.
Re claim 25: The following is an examiner’s statement of reasons for allowance: the prior art of record failed to teach a long gun with an adjustable comb height and length of pull including
a plurality of butt pad components, each distinct from the plurality of differently configured comb portion, each butt pad component configured to be received at the rearward registration surface of the buttstock portion whereby one or more of the butt pad components can be selectively attached to the rearward registration surface thereby providing an adjustable length of pull:
wherein the plurality of butt pad components comprises a butt end portion and a plurality of butt pad spacers, wherein one or more of the plurality of butt pad spacers may be positioned between the butt end portion and the rearward registration surface of the buttstock portion to provide adjustable length of pull, and
wherein each of said plurality of butt pad spacers defines a rearward cavity configured to receive said butt pad.
Re claim 28: The following is an examiner’s statement of reasons for allowance: the prior art of record failed to teach a long gun comprising a buttstock portion, a butt portion coupled to a rear end of said buttstock portion, and a comb portion coupled to said buttstock portion, said buttstock portion including
a lower portion including a rearward registration surface and having opposed lateral faces; and 
an upper portion extending upward from said lower portion, said upper portion being laterally inset from said opposed lateral faces of lower portion to define a ridge that extends axially along at least a portion of said buttstock portion; wherein said upper portion is configured to support said comb portion.
Re claim 38: The following is an examiner’s statement of reasons for allowance: the prior art of record failed to teach a method for adjusting a length of pull and a drop of a long gun including 
providing assembly instructions on a tangible, non-transitory medium, said assembly instructions including: inserting a selected one of said plurality of comb portions into said buttstock portion; inserting at least one fastener through one or more butt pad components; and threading each of said at least one fastener into a corresponding tapping hole defined by said buttstock portion to secure said one or more butt pad components to said buttstock portion and to secure said selected one of said plurality of comb portions in a coupled position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
		/RICK K CHANG/                                                                                       Primary Examiner, Art Unit 3726